United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          March 3, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30796
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN ROMERO-RAMIREZ,
also known as Juan Ramirez,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 03-CR-23-ALL
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Romero-Ramirez (Romero) appeals his sentence for one

count of illegal reentry into the United States by a removed

alien, a violation of 8 U.S.C. § 1326.   Romero argues that the

district court should have permitted him to collaterally attack

his prior state court conviction at the federal sentencing

hearing because that prior conviction is void.   Romero further

argues that the district erred in using the conviction to compute


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30796
                                -2-

his criminal history category under U.S.S.G. § 4A1.1(c).    Romero

also argues that the district court erred in upwardly departing

because it did not adequately explain the reasons for the

departure nor explain why the sentence it settled upon was

appropriate.

     The district court did not err in prohibiting Romero from

collaterally attacking his state court conviction because a

defendant has no right to bring such a challenge at sentencing,

with the sole exception of a conviction obtained in violation of

the right to counsel.   See Daniels v. United States, 532 U.S.
374, 382 (2001); Custis v. United States, 511 U.S. 485, 496-97

(1994).   Therefore, the district court did not err in using the

conviction to compute Romero’s criminal history category under

U.S.S.G. § 4A1.1(c).

     Because Romero failed to object to the district court’s

upward departure, the issue is reviewed for plain error.      See

United States v. Alford, 142 F.3d 825, 830 (5th Cir. 1998).       The

district court determined that the departure was warranted

because Romero’s history of repeated reentries and violent crimes

was not adequately taken into account by the Guidelines.    The

court concluded that the departure adequately reflected the

seriousness of Romero’s prior criminal conduct and would serve to

deter Romero in the future.   The district court’s reasons were

acceptable and adequately explained.   See United States v.

Hawkins, 87 F.3d 722, 728 (5th Cir. 1996).
            No. 03-30796
                 -3-

AFFIRMED.